Citation Nr: 9913182	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-48 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether the veteran is entitled to fee basis outpatient 
medical care.  

(The issues of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for residuals of a motor vehicle accident as a result 
of participation in a VA vocational rehabilitation program 
and entitlement to a permanent total rating for service-
connected post traumatic stress disorder (PTSD), which are 
also before the Board, will be addressed in a separate 
decision of the Board).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from July 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision of the Medical 
Administrative Service (MAS) of the VA Medical Center (VAMC) 
in East Orange, New Jersey which terminated the veteran's 
entitlement to receive private outpatient medical care for 
his service-connected PTSD at VA expense on a fee basis.  He 
has appealed for restoration of fee basis status.  


REMAND

The veteran's medical folder containing information with 
regard to the issue of entitlement to fee basis outpatient 
medical care has not been forwarded to the Board.  This must 
be accomplished so that the Board may have all factual 
information necessary to adjudicate this claim.

The veteran is service connected for PTSD and colitis.  His 
PTSD is currently rated 100 percent disabling.  In a June 
1996 letter, the veteran was notified that his entitlement to 
fee basis outpatient medical care for his PTSD was being 
terminated effective August 30, 1996.  The medical staff 
concluded that since he visited the VAMC in Lyons, New Jersey 
every six weeks for another medical condition, it would be 
appropriate for him to receive treatment for his PTSD at this 
site as well.  It was noted that the VA facility had been 
expanded and was now capable of caring for the disability for 
which he had been granted entitlement to fee basis treatment.  
The veteran argues that he remains in need of fee basis 
outpatient medical care for his PTSD.  

In Meakin v. West, 11 Vet. App. 183 (1998), the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held that in determining whether a claimant would be 
entitled to fee basis outpatient medical care as provided by 
38 U.S.C.A. § 1703(a), it must be established not only that 
the applicant is a veteran and that he seeks treatment for a 
service-connected disability (or any disability in the case 
of a veteran who has a permanent and total disability rating 
for service-connected disability), but also that VA 
facilities are either (1) geographically inaccessible; or (2) 
not capable of providing the care or services that the 
veteran requires.  The Court concluded that the Board had 
jurisdiction to review these latter two points since they do 
not involve a question as to the "need for and 
appropriateness of specific types of medical care and 
treatment" over which the Board would lack jurisdiction 
under 38 C.F.R. § 20.101.  

The question of geographic accessibility of the VA clinic in 
Lyons must be determined.  In addition, it must be determined 
whether the VAMC in Lyons has the capability of providing the 
medical care which the veteran requires.  To answer this 
question, there must first be a medical assessment as to what 
care the veteran needs before a decision can be made as to 
whether the VA clinic has the capability of providing the 
care.  Meakin, supra. 

Additionally, the Board notes that in his August 1997 
substantive appeal, the veteran reported that he wished to 
offer testimony on the issue of entitlement to fee basis 
treatment.  He testified before a traveling member of the 
Board in October 1998 on the issues of entitlement to 
benefits under 38 U.S.C.A. § 1151 for residuals of a motor 
vehicle accident as a result of participation in a VA 
vocational rehabilitation program and entitlement to a 
permanent total rating for service-connected PTSD; however, 
no testimony was offered on the issue of entitlement to fee 
basis treatment.  

The Board finds that a remand is required to address these 
concerns.  Accordingly, the matter is REMANDED for the 
following development:  

1.  The RO should contact the veteran and 
ask him whether he would like to provide 
testimony at a personal hearing (before a 
hearing officer or a traveling member of 
the Board) on the issue of entitlement to 
fee basis treatment.  After this request 
has been complied with, the matter should 
be directed to the VAMC-MAS in East 
Orange, New Jersey for the remaining 
development.  

2.  The VAMC-MAS in East Orange, New 
Jersey should assemble all MAS folders or 
loose documents related to the veteran's 
current or past claims for fee basis 
outpatient care for his PTSD, and all 
such folders/documents should be made a 
part of the appellate record for the 
duration of the appeal.  

3.  The veteran should be scheduled for a 
VA examination to assess his outpatient 
medical needs.  The examining physician 
should answer the following question:  
Given the veteran's service-connected 
PTSD, what specific types of regular 
outpatient treatment is medically 
required for such disorder, and what is 
the frequency at which such services 
would be required?

4.  Thereafter, the director of the VA 
outpatient clinic in Lyons (or any other 
appropriate VA health care official) 
should provide a written statement which 
explains whether or not the Lyons VAMC 
has the capability of providing the 
outpatient care which is medically 
required for this particular veteran.  It 
should also be determined if the VA 
clinic in Lyons is geographically 
accessible to the veteran.  The reasons 
and bases for any decision should be 
specified.

5.  Following completion of the above, 
the VAMC-MAS should readjudicate the 
veteran's claim for entitlement to fee 
basis outpatient care.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


